Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-17-00267-CV

                                     Kenneth THOMAS,
                                         Appellant

                                              v.

                             THE PARK AT SUTTON OAKS,
                                      Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2017CV01615
                       Honorable David J. Rodriguez, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFRIRMED. It is ORDERED that no costs be assessed against the appellant in relation to this
appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 10, 2018.


                                               _____________________________
                                               Irene Rios, Justice